Citation Nr: 0621398	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05- 08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a left ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined new and material 
evidence had not been received to reopen a claim for service 
connection for residuals of a left ankle injury.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of service connection for residuals of a left ankle 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO for a de novo review via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
residuals of a left ankle injury; the appellant was informed 
of this decision the same month, but did not file a notice of 
disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the June 1993 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for residuals of a left ankle injury.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision, denying service connection 
for residuals of a left ankle injury, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
June 1993 rating decision sufficient to reopen the veteran's 
claim for service connection for residuals of a left ankle 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim without first deciding whether the 
VA's notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening his service connection claim for 
residuals of a left ankle injury, and the decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a left ankle injury.  Whether new and material 
evidence has been presented is a material legal issue that 
the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a June 1993 
rating decision, the RO initially denied service connection 
for residuals of a left ankle injury, noting that the veteran 
had not been diagnosed with a left ankle disorder.  The 
veteran was informed of this decision the same month and did 
not submit a NOD within one year of notification.  Therefore, 
the June 1993 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  In November 2004, 
the veteran asked to reopen his claim for service connection 
for residuals of a left ankle injury.  In an August 2004 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence had been 
submitted to reopen the veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f).

The evidence secured since the June 1993 rating decision 
includes VA Medical Center (VAMC) treatment records, which 
include a diagnosis of osteoarthritis and showing continuity 
of treatment for left ankle pain claimed as a result of an 
in-service injury.  These medical records are clearly new, in 
that they are not redundant of other evidence considered in 
the June 1993 rating decision.  Moreover, the evidence is 
material to the issue under consideration, as the new 
evidence goes to whether the veteran has a current diagnosis 
of a left ankle disorder and whether it might be due to 
service.  Therefore, in light of the new and material 
evidence, the veteran's service-connection claim for 
residuals of a left ankle injury is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for residuals of a 
left ankle injury has been received and the claim is 
reopened.  To this extent, the appeal is granted.


REMAND

New and material evidence having been received to reopen a 
claim for service connection for residuals of a left ankle 
injury, the claim is REMANDED for de novo review.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  Further, it is unclear whether the RO 
has requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining missing post-service 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In the 
present case, the veteran has indicated that he received 
treatment at the Tuskegee VAMC.  The claims file contains 
Tuskegee treatment records from May 2004 and November 2004 
through March 2005.  However, the claims file does not 
contain a July 2004 VA X-ray report of the veteran's left 
ankle.  On remand, VA should attempt to obtain any missing VA 
treatment records from April 1980 to present.  After receipt 
of records, the veteran should be scheduled for an orthopedic 
examination to ascertain the nature and extent of his left 
ankle disorder.  On remand, the examiner should be asked to 
indicate whether the veteran suffers from any left ankle 
disorders and, if so, whether it was incurred during active 
service.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for his left ankle 
disorder from April 1980 through the 
present.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, VA should obtain 
missing treatment records from the 
Tuskegee VAMC regarding the veteran's left 
ankle disability, including his July 2004 
X-ray report.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  After completion of the above, the 
veteran should be scheduled for an 
orthopedic examination to ascertain the 
nature, extent, and etiology of any left 
ankle disorder found, to include arthritis.  
The claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-rays and range of motion 
studies expressed in degrees.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  After asking the veteran about 
the history of his claimed disorder and 
reviewing the claims file, the examiner 
should offer an opinion as to whether any 
left ankle disorder found is at least as 
likely as not (50 percent or more 
probability) (1) began during, or was 
aggravated, as the result of some incident 
of active service to include a left ankle 
injury or (2) whether there was continuity 
of symptoms after discharge to support the 
claim.  If arthritis is found, the examiner 
should indicate whether it was manifested 
within one year after discharge from active 
duty (April 1980) or whether it is due to 
age.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
residuals of a left ankle injury.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


